Order entered December 12, 1955, denying plaintiff’s motion for a preference, and order entered March 8, 1956, denying plaintiff’s motion for like relief, having become academic by virtue of the decision of this court in appeal [denying plaintiff’s motion for reargument], decided herewith, are dismissed. Order denying plaintiff's motion for reargument of prior motions for a preference herein unanimously reversed and the motion granted. While the severity and permanency of the injuries is doubtful, in the interest of justice, we think the doubt should be resolved in favor of the plaintiff. It should also be noted that plaintiff’s papers on the application for preference, in the first instance, were quite inadequate. Concur — Brietel, J. P., Rabin, Frank and Valente, JJ.